11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                  JUDGMENT

Marilyn Hanks,                             * From the 29th District Court
                                             of Palo Pinto County,
                                             Trial Court No. C48039.

Vs. No. 11-18-00112-CV                     * September 27, 2018

City of Mineral Wells,                     * Per Curiam Memorandum Opinion
                                             (Panel consists of: Bailey, C.J.,
                                             Willson, J., and Wright, S.C.J.,
                                             sitting by assignment)
                                             (Willson, J., not participating)

    This court has considered Marilyn Hanks’s motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Marilyn Hanks.